IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA
CRYSTAL RENEE JOLESCH, n/k/a
Crystal Renee McBride,                    NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D14-5842

ANDREW LAWRENCE
BUSCHBACH, STATE OF FLORIDA
DEPARTMENT OF REVENUE
CHILD SUPPORT ENFORCEMENT,

     Appellees.
_______________________________/

Opinion filed October 15, 2015.

An appeal from an order of the Department of Revenue Child Support
Enforcement Program.

David A. Carroll, Pensacola, for Appellant.

Sherry Anita Toothman, Assistant General Counsel, Department of Revenue,
Tallahassee; Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      Upon consideration of the appellee’s concession of error, the final

administrative support order on appeal in this case is VACATED, and this cause is
hereby REMANDED for further proceedings in accordance with the concession of

error.

BENTON, OSTERHAUS, and WINOKUR, JJ., CONCUR.




                                     2